           Case 5:21-cv-00173-R Document 9 Filed 05/04/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

WAYNE DUKE KALBAUGH,                         )
                                             )
                     Plaintiff,              )
                                             )
v.                                           )      No. CV-21-173-R
                                             )
                                             )
DAVID HOLT, et. al.,                         )
                                             )
                     Defendants.             )

                                        ORDER

       On April 6, 2021, the Honorable Magistrate Judge Gary M. Purcell issued

a Report and Recommendation, recommending that the Court “dismiss the action for

failure to state a claim upon which relief may be granted.” Doc. No. 8, p. 8. Judge Purcell

advised the Plaintiff of his right to object to the Report and Recommendation by April 26,

2021, and further advised that the failure to timely object waives the right to appellate

review of the factual and legal issues addressed. Id. Plaintiff failed to make a timely

objection. Accordingly, because Plaintiff failed to timely object, Judge Purcell’s Report

and Recommendation, Doc. No. 8, is hereby ADOPTED in its ENTIRETY. Therefore,

Plaintiff’s action is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED on this 4th day of May 2021.
